     Case 1:15-cv-00031-ABJ Document 206 Filed 04/23/20 Page 1 of 12




 Robert A. Krause (WSB # 5-2824)
 krause@spencelawyers.com
 Mel C. Orchard, III (WSB # 5-2894)
 orchard@spencelawyers.com
 Elizabeth A. Richards (WSB # 6-4249)
 richards@spencelawyers.com
 Sarah A. Kellogg (WSB # 7-5355)
 kellogg@spencelawyers.com
 THE SPENCE LAW FIRM, LLC
 15 S Jackson Street, P.O. Box 548
 Jackson, WY 83001
 (307) 733-7290

 Jon M. Moyers (WSB # 6-3661)
 jon@jmoyerslaw.com
 MOYERS LAW P.C.
 3936 Avenue B, Suite D
 Billings, Montana 59102
 (406) 655-4900

 Kathryn Kohn Troldahl (pro hac vice)
 kohnkathryn1@gmail.com
 KOHN LAW, P.A.
 P.O. Box 390074
 Minneapolis, MN 55439
 (612) 597-3899

 Attorneys for Scott J. Goldstein, Personal Injury Trustee for the Personal Injury Trust of
 Powell Valley Health Care, Inc.

                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF WYOMING

SCOTT J. GOLDSTEIN, PERSONAL
INJURY TRUSTEE FOR THE PERSONAL
INJURY TRUST OF POWELL VALLEY
HEALTH CARE, INC.,                                           Case No. 15-CV-31-J

                                                   TRUSTEE’S MOTION TO COMPEL
                   Plaintiff,                     LEXINGTON INSURANCE COMPANY
v.                                                  TO RESPOND TO REQUEST FOR
                                                        PRODUCTION NO. 11

LEXINGTON INSURANCE COMPANY,


                    Defendant.


                                                                                          1
        Case 1:15-cv-00031-ABJ Document 206 Filed 04/23/20 Page 2 of 12




       COMES NOW, Scott Goldstein, Personal Injury Trustee for the Personal Injury Trust

for Powell Valley Health Care, Inc. (“Trust” and “Trustee”) and files his Motion to Compel

Lexington Insurance Company to Respond to Request for Production No. 11.

        Between 2012 and 2015, Lexington Insurance Company (“Lexington”) provided excess

umbrella and healthcare professional liability coverage to HealthTech Management Services,

Inc. (“HealthTech”), a hospital management company that contracted to manage Powell Valley

Health Care, Inc. (“PVHC”).      Pursuant to the HealthTech-PVHC management agreement,

HealthTech employee William Patten served as the CEO of PVHC.               Beginning in 2014,

HealthTech and/or Patten were sued by sixteen patients of Jeffrey Hansen, M.D., an orthopedic

surgeon employed at PVHC (hereinafter “Underlying Claims”).           The patients alleged that

HealthTech and Patten’s negligent supervision of Dr. Hansen and of PVHC facilitated Dr.

Hansen’s negligent practice of medicine at the hospital. HealthTech and Patten timely tendered

the Underlying Claims to Lexington — but Lexington denied coverage. As a result of PVHC’s

subsequent bankruptcy, HealthTech assigned its claims against Lexington1 to the Trustee and the

Trustee now asserts claims for coverage and bad faith under the HealthTech-Lexington policy.

        This Motion to Compel relates to Lexington’s refusal to provide its underwriting files in

response to the Trustee’s Request for Production No. 11.

                                        I.   BACKGROUND

       Earlier in this case, the Court held that underwriting files belonging to a different

insurance company, Homeland Insurance Company of New York (“Homeland”), were relevant




1
       The assignment included all claims and rights arising under the HealthTech-Lexington
policy number 6797081, except for claims arising under the policy’s Errors and Omissions
Coverage. See ECF # 154, Supp. Counterclaims at ¶ 6 (setting forth scope of assignment); ECF
# 156, Lexington Answer at ¶ 6 (admitting scope of assignment).



                                                                                               2
        Case 1:15-cv-00031-ABJ Document 206 Filed 04/23/20 Page 3 of 12




and proportionate to the Trustee’s claims for coverage under the insurance policy that Homeland

issued to PVHC. ECF # 137, Order on Motion to Compel. The Court reasoned that the

underwriting files could be relevant to the issues of whether Homeland’s policy was ambiguous,

to interpreting an ambiguous clause, or to a claim for estoppel. The same reasoning compels the

production of Lexington’s underwriting files. A brief discussion of three of the coverage issues

presented under the HealthTech-Lexington policy is helpful to understanding how Lexington’s

underwriting files are relevant.

       First, just like Homeland, Lexington takes the position that coverage is barred under its

prior knowledge exclusion. Ex. A, Answer to ROG 5. The exclusion bars coverage for:

       Acts, errors or omissions of which an Insured had knowledge prior to the
       inception date of the policy period, if, as of such date and insured could
       reasonably foresee that a claim might result.

Id. Lexington argues that the Underlying Claims are excluded because HealthTech had prior

knowledge of Dr. Hansen’s allege deficiencies. This raises the question of whether Lexington

also had prior knowledge of these allegations.

       Second, the insuring agreement in the HealthTech-Lexington healthcare professional

liability section of the policy states that Lexington will pay “damages resulting from a medical

incident arising out of professional services provided by any insured . . . .” ECF # 140-3,

2013–14 HealthTech Lexington Policy, at ECF p. 33 (emphasis in original). The Policy defines

“professional services,” to include “[s]upervising . . . others at [HealthTech’s] request.” Id. at

ECF p. 12.     Lexington argues the Underlying Claims do not fall within the scope of the

professional liability coverage because HealthTech did not provide “professional services” to

PVHC. Lexington relies on two provisions in the PVHC-HealthTech management agreement,

which state that HealthTech’s “supervisory and management authority shall not extend to any

aspect of [PVHC’s] employees’ professional medical judgment . . .” and that “all matters



                                                                                                3
        Case 1:15-cv-00031-ABJ Document 206 Filed 04/23/20 Page 4 of 12




requiring professional medical judgment shall remain the sole responsibility of Hospital’s

medical staff . . . .” See Ex. B, Lexington Ans. to ROG 13. Lexington argues that because

HealthTech did not have supervisory authority over Dr. Hansen’s medical decisions, it could not

have provided “professional services” to PVHC so as to fall within the scope of the insuring

agreement. See id.

       In making this argument, Lexington reads the requirement for supervisory authority over

medical decisions into its policy language. See ECF # 140-3, Policy at ECF p. 12. Under a

more reasonable interpretation of “professional services”, the term “supervision” applies to the

many supervisory functions that HealthTech unambiguously contracted to provide to PVHC.

This includes, for example, “provid[ing] CEO-level oversight of the recruitment, hiring,

promotion, discharge, supervision, disciplining and management of all employees of Hospital

(including employed physicians) . . .”; “overseeing that the Hospital has appropriate systems in

place to administer compliance with the policies, rules, regulations, and compliance programs

adopted by the Board . . .”; and “Exercis[ing] CEO-level supervision of Hospital’s internal

affairs and maintain[ing] order and discipline in the Hospital” Ex. C, Management Agreement at

¶¶ 1.2.1(a) & 2.2.1 (a) (emphasis added). Mr. Patten testified to his own understanding that the

management agreement and the bylaws gave him the authority to suspend Dr. Hansen’s

privileges (Ex. D, Patten Dep. 96:1-11, 100:21) and the authority to terminate Dr. Hansen’s

employment (Id. at 104:21–23).

       More fundamentally, the Underlying Claimants alleged that irrespective of the language

of the management agreement, in practice, HealthTech and Patten did in fact exercise

supervisory functions at PVHC. Claimant Kalan Nicholson, for example, alleged that Mr. Patten

fielded patient safety complaints and had the power and authority to terminate Dr. Hansen — but




                                                                                              4
        Case 1:15-cv-00031-ABJ Document 206 Filed 04/23/20 Page 5 of 12




negligently failed to do so.2 Ex. E, Nicholson Complaint at ¶¶ 66–70. To support her claim that

HealthTech and Patten had a duty to supervise Dr. Hansen, Ms. Nicholson’s Complaint attached

a copy of PVHC’s 2013 insurance application, which was signed by Mr. Patten. Id. at Ex. C. In

that Application, Mr. Patten represented that HealthTech was involved in the “management of

clinical services” at PVHC, was contracted to “manage all services” at PVHC, and that Mr.

Patten was responsible for coordinating PVHC’s risk management program. Id. at p. 10. The

Trustee believes that Lexington’s underwriting files may contain similar representations by

HealthTech about functions that HealthTech and Patten were performing at PVHC and other

hospitals. These representations would be relevant to the scope of professional liability coverage

that HealthTech intended to purchase and that Lexington knew is was underwriting.

       Third, Lexington asserts that coverage is barred by the “Owned & Operated” exclusion

contained in its policy. See ECF # 140-3, Policy at ECF p. 53. As its forty-ninth affirmative

defense, Lexington asserts that the HealthTech-Lexington policy does not “apply to any liability

arising out of any healthcare facility owned or operated by [HealthTech].”          ECF # 156,

Lexington Ans. at ¶ 49. The application of the Owned & Operated exclusion to the Underlying

Claims turns on the meaning of the undefined term “operated.” Lexington urges a reading of its

exclusion that equates “managing” a hospital to “operating” a hospital. Any such construction of

the term “operated” renders the Policy’s Management Services Errors & Omissions Endorsement

completely illusory because there could never be a facility managed by HealthTech but not

operated by HealthTech. See ECF # 140-3, at ECF p. 44. For purposes of this Motion, the key




2
        Ms. Nicholson was a juvenile in 2013 when Dr. Hansen operated on her during a time
period when his privileges were restricted so that he should not have been performing juvenile
surgeries. Ms. Nicholson alleged that Mr. Patten failed to have appropriate systems in place to
enforce these restrictions on Dr. Hansen’s privileges.



                                                                                                5
        Case 1:15-cv-00031-ABJ Document 206 Filed 04/23/20 Page 6 of 12




point is that the parties will urge different constructions of “operated,” and the Court will likely

be required to determine if this term is ambiguous. Lexington’s underwriting files may contain

information bearing on the intended scope of the Owned & Operated exclusion. For example,

the application likely required HealthTech to list each hospital it managed and/or operated and to

specify what services were provided at each facility. See ECF # 140-3, Policy at ECF p. 44

(“You agree to provide us with a complete listing of all contracts with managed organizations as

reasonably requested by us.”). This information could be relevant to an argument that the

undefined term “operated” is ambiguous.

                II.   REQUEST FOR PRODUCTION NO. 11 & LEXINGTON’S RESPONSE

       Against this backdrop, the Trustee served Request for Production No. 11, which seeks:

       [C]opies of all documents submitted to or by Lexington Insurance Company or
       others, including HealthTech, in connection with HealthTech’s application for
       insurance coverage, including correspondence, insurance application forms and
       attachment, and other materials and information Lexington Insurance Company
       requested or relied upon while issuing or renewing Lexington-Health policy
       6797081, effective September 30, 2011 through November 1, 2016.

Lexington objected on the basis of relevance and proportionality and provided no responsive

documents. Lexington stated:

       Lexington incorporates its preliminary statement and General Objections as if
       fully set forth herein. Lexington further objects to this request because it seeks
       documents that are not relevant to any party’s claim or defenses and are not
       proportional to the needs of this case because documents submitted in connection
       with HealthTech’s application for insurance do not bear on the scope of coverage
       provided under the policies.

Ex. B, Response to RFP 11.

                      III.     COMPLIANCE WITH LOCAL RULES 7.1 & 37.1

       Pursuant to Local Rules 7.1 and 37.1, on March 13, 2020 Trustee’s Counsel sent a letter

to Lexington’s Counsel, setting forth the basis of Plaintiff’s discovery objections. A copy of that

letter is attached hereto as Exhibit F. Next, Trustee’s counsel conferred orally with counsel for



                                                                                                  6
         Case 1:15-cv-00031-ABJ Document 206 Filed 04/23/20 Page 7 of 12




Lexington on April 3, 2020. The parties then attended an informal discovery conference with

Judge Carman on April 7, 2020 and Judge Carman granted Plaintiff permission to file this

Motion

                                     IV.     LEGAL STANDARDS

         a.     Standards governing discovery

         Federal Rule of Civil Procedure 26 governs the scope of discovery. The Rule provides:

         Parties may obtain discovery regarding any nonprivileged matter that is relevant
         to any party’s claim or defense and proportional to the needs of the case,
         considering the importance of the issues at stake in the action, the amount in
         controversy, the parties’ relative access to relevant information, the parties'
         resources, the importance of the discovery in resolving the issues, and whether the
         burden or expense of the proposed discovery outweighs its likely benefit.
         Information within this scope of discovery need not be admissible in evidence
         to be discoverable.

Fed. R. Civ. P. 26(b)(1).      “The burden to prove disproportionality remains with the party

resisting discovery.” See Sinclair Wyo. Ref. Co. v. A&B Builders, Ltd., No. 15-CV-91-ABJ,

2017 WL 10309306, at *5 (D. Wyo. Oct. 31, 2017).

         b.     Standards governing the discoverability of underwriting files

         Courts hold that underwriting files are relevant and discoverable to insurance coverage

disputes for a variety of reasons:

         The underwriting file is relevant to determining the risks that [the insurer]
         expected to cover in the policy, how it interpreted the various policy terms, and
         whether the terms of the policy are ambiguous in the first instance.

Silgan Containers v. Nat’l Union Fire Ins., No. C 09-05971 RS, 2010 WL 5387748, *8 (N.D.

Cal. Dec. 21, 2010). See e.g., Riverport Ins. Co. v. State Farm Fire & Cas. Co., No. 2:18-cv-

00330-GMN-NJK, 2018 WL 6435883,* 2 (D. Nev. Dec. 6, 2018) (“[C]ourts do not generally

resolve the issue of ambiguity through a motion to compel and will instead allow the discovery

to proceed notwithstanding arguments of a lack of ambiguity.”); Thompson v. Nat’l Union Fire




                                                                                                 7
        Case 1:15-cv-00031-ABJ Document 206 Filed 04/23/20 Page 8 of 12




Ins. Co. of Pitt., 3:14-CV-00259-WWE, 2015 WL 753721, * 8 (D. Ct. Feb. 23, 2015) (holding

that underwriting materials are discoverable); Milinazzo v. State Farm Ins. Co., 247 F.R.D. 691,

702 (S.D. Fla. 2007) (“[I]n breach of contract claims, [underwriting files are] only discoverable

when the contract terms are ambiguous.”).

        In its order compelling Homeland to provide its underwriting files, the Court primarily

focused on the fact that information contained in the underwriting files could be relevant to

whether the insurance contract was ambiguous and to interpreting any ambiguity. ECF # 37,

Order on Motion to Compel, at 6–8. The Court held that extrinsic evidence is relevant not only

to the construction of ambiguous contract clauses, but also to determining whether a clause is

ambiguous in the first place. Id. at 7 (citing Mathisen v. Thunder Basin Coal Co. LLC, 169 P.3d

61, 65 (Wyo. 2007) (Wyoming courts “may consider extrinsic evidence bearing up the meaning

of the written terms, such as evidence . . . of the circumstances surrounding the making of the

contract.”).

        The underwriting process may also be relevant to a claim for estoppel. For example, in

Doctors’ Company v. Insurance Corporation of America, the Wyoming Supreme Court held that

an insurer will be precluded from “a denial of insurance coverage in situations where fraud or

injustice would otherwise result.” 864 P.2d 1018, 1029 (Wyo. 1993). The Court further held

that “[i]njustice is found when the promisor reasonably should have expected that the affirmative

representations he or she made would induce the promisee into action or forbearance of a

substantial nature and where the promisee shows such detrimental reliance.” Id.

                                       V.      ANALYSIS

        The Court should hold that Lexington’s underwriting files are discoverable because they

may be relevant to an argument that the terms “professional services,” “supervising,” and




                                                                                               8
        Case 1:15-cv-00031-ABJ Document 206 Filed 04/23/20 Page 9 of 12




“operated” are ambiguous or to a claim for estoppel. Lexington has not carried its burden to

show that this request is disproportionate.

       For example, if Lexington and HealthTech communicated their intent to provide

coverage for liability arising from HealthTech’s management of health care facilities (which

seems apparent given the inclusion of the Management Services endorsement) this could bear on

the meaning of the undefined term “operated,” as used in Lexington’s Owned & Operated

exclusion. See ECF # 140-3, Policy at ECF p. 44 (Management Services endorsement) & p. 53

(Owned & Operated exclusion). Equating the phrase “managed” with “operated,” as Lexington

urges, renders the Management Services Endorsement illusory. See Century Sur. Co. v. Jim

Hipner, LLC, 2016 WY 81, ¶ 20, 377 P.3d 784, 792 (Wyo. 2016) (holding exclusions that render

coverage illusory are void as against public policy).

       Along the same lines, HealthTech’s communications about the scope of the services it

provided to PVHC could be relevant to finding the undefined term “supervising” ambiguous, as

used in Lexington’s definition of “professional services.” If HealthTech represented the scope of

its management services as falling outside of Lexington’s definition of “professional services,”

and yet Lexington sold HealthTech a professional liability policy that only covers damages

arising from “professional services,” coverage would be illusory and void.

       Lexington’s underwriting process might also be relevant to an argument that Lexington is

estopped from denying coverage. 3 In Doctors’ Company, the Wyoming Supreme Court held

that an insurer was estopped from relying on its prior knowledge exclusion to deny coverage



3
        Lexington also puts its underwriting at issue by raising estoppel as its twenty-seventh
affirmative defense. ECF# 156, Answer at ¶ 28. Lexington has not disclosed the factual basis of
this affirmative defense, but to the extent that Lexington intends to argue, for example, that
HealthTech failed to fully disclose the scope of its work at PVHC, Lexington’s underwriting
files would be essential to rebutting this defense.



                                                                                               9
       Case 1:15-cv-00031-ABJ Document 206 Filed 04/23/20 Page 10 of 12




after the insured disclosed a claim on his insurance application and the insurer failed to

specifically exclude the claim from coverage. Doctors’ Company, 864 P.2d at 1029. Here,

information obtained during Lexington’s underwriting could support an argument that Lexington

is estopped from invoking its prior knowledge exclusion because it failed to specifically exclude

the Underlying Claims from coverage.4

       Finally, with respect to Lexington’s proportionality objection, it is Lexington’s burden to

show that the underwriting files are disproportionate to the needs of the case. See Sinclair Wyo.

Ref. Co., No. 15-CV-91-ABJ, 2017 WL 10309306, at *5. In compelling the production of

Homeland’s underwriting files, the Court explained, “Homeland has no doubt already gathered

and reviewed the documents.” ECF # 137, at 9. Here, Lexington provides no explanation for

why its underwriting files would be burdensome or expensive to produce and given the

$23,000,000 in judgments entered against HealthTech, it is reasonable to expect that Lexington

has also already gathered and reviewed the responsive documents.

                                     VI.      CONCLUSION

       This Court has already held that underwriting files are relevant, proportionate, and

discoverable to show that a policy is ambiguous or to support an argument for estoppel.

Accordingly, the Trustee respectfully requests that the Court grant this motion and order

Lexington to fully respond to Request for Production No. 11.

       Dated this 23rd day of April 2020.           __/s/ Robert A. Krause_______
                                                    Robert A. Krause



4
       Similarly, Lexington may be estopped from denying professional liability coverage for
HealthTech’s negligent management of PVHC, if HealthTech disclosed the scope of its
management responsibilities to Lexington, but Lexington failed to specifically exclude
management work from its professional liability coverage. Further, to the extent that Lexington
made representations to HealthTech about the scope of its Owned & Operated exclusion that are
inconsistent with Lexington’s current position, this could support an argument for estoppel.



                                                                                               10
Case 1:15-cv-00031-ABJ Document 206 Filed 04/23/20 Page 11 of 12




                                   Mel C. Orchard, III
                                   Elizabeth A. Richards
                                   Sarah A. Kellogg
                                   THE SPENCE LAW FIRM, LLC
                                   15 S Jackson Street, P.O. Box 548
                                   Jackson, WY 83001
                                   (307) 733-7290;

                                   Jon M. Moyers
                                   MOYERS LAW P.C.
                                   3936 Avenue B, Suite D
                                   Billings, Montana 59102
                                   (406) 655-4900

                                   Kathryn Kohn Troldahl
                                   KOHN LAW, P.A.
                                   P.O. Box 390074
                                   Minneapolis, MN 55439
                                   (612) 597-3899

                                   Attorneys for the Trustee




                                                                       11
        Case 1:15-cv-00031-ABJ Document 206 Filed 04/23/20 Page 12 of 12




                                CERTIFICATE OF SERVICE

       I hereby certify that I have served a true and correct copy of the foregoing, Trustee’s
Motion to Compel, was filed with the Clerk of the Court using the CM/ECF system which will
send notification of such filing to the following:

Richard H. Nicolaides, Jr.
rnicolaides@nicolaidesllp.com
Matthew S. Sorem
msorem@nicolaidesllp.com
Samuel Y. Chen
schen@nicolaidesllp.com
NICOLAIDES FINK THORPE MICHAELIDES SULLIVAN, LLP
10 S. Wacker Driv,e Suite 2100
Chicago, IL 60606

R. Jeff Carlisle
jcarlisle@lynberg.com
Catherine A. Naltsas
cnaltsas@lynberg.com
Jerome P Doctors
jdoctors@lyndberg.com
LYNBERG & WATKINS, APC
1150 S. Olive Street, 18th Floor
Los Angeles, California 90015

Deborah M. Kellam
kellamd@hallevans.com
HALL & EVANS, LLC
866 North 4th Street, Suite 3
Laramie, WY 82072

Attorneys for Lexington Insurance Company


Dated this 23rd day of April, 2020.

                                            _/s/ Robert A. Krause__
                                            Attorney for the Trustee




                                                                                           12
